UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ETROY CARLOS MOORER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, District Judge.
(CR-97-43, CA-00-1002-2-12)


Submitted:   June 19, 2003                 Decided:   June 26, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Etroy Carlos Moorer, Appellant Pro Se. Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Etroy Carlos Moorer seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Moorer

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right.      See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                      2